 



Exhibit 10.1
CHANGE IN CONTROL AGREEMENT
     This CHANGE IN CONTROL AGREEMENT (“Agreement”) is made as of [Date],
between [Company] (the “Company”), and [Name] (the “Employee”).
     WHEREAS, the Company has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of key members
of the Company’s management to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
Change in Control (as defined below), although no such change is now
contemplated;
     WHEREAS, in order to induce the Employee to remain in the employ of the
Company, the Company agrees that the Employee shall receive the compensation set
forth in this Agreement in the event the Employee’s employment with the Company
is terminated in connection with a Change in Control as a cushion against the
financial and career impact on the Employee of any such Change in Control;
     WHEREAS, the Company and the Employee agree that this Agreement shall
replace and supersede any existing Change in Control Agreement between the
Company or a Subsidiary or Affiliate (as defined below) and the Employee;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
the parties hereto agree that the Agreement shall read as follows:
     1. Definitions. For all purposes of this Agreement, the following terms
shall have the meanings specified in this Section unless the context clearly
otherwise requires:
     (a) “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of Regulation 12B under the Exchange Act.
     (b) A Person shall be deemed the “Beneficial Owner” of any securities:
(i) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of Regulation 13D-G under the Exchange Act), including without
limitation pursuant to any agreement, arrangement or understanding, whether or
not in writing; provided, however, that a Person shall not be deemed the
“Beneficial Owner” of any security under this clause (ii) as a result of an oral
or written agreement, arrangement or understanding to vote such security if such

1



--------------------------------------------------------------------------------



 



agreement, arrangement or understanding (A) arises solely from a revocable proxy
given in response to a public proxy or consent solicitation made pursuant to,
and in accordance with, the applicable provisions of the Proxy Rules under the
Exchange Act, and (B) is not then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report); or (iii) that
are beneficially owned, directly or indirectly, by any other Person (or any
Affiliate or Associate thereof) with which such Person (or any of such Person’s
Affiliates or Associates) has any agreement, arrangement or understanding
(whether or not in writing) for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in the proviso to clause
(ii) above) or disposing of any voting securities of the Company; provided,
however, that nothing in this Section 1(b) shall cause a Person engaged in
business as an underwriter of securities to be the “Beneficial Owner” of any
securities acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of 40 days after the date of such
acquisition.
     (c) “Board” shall mean the Board of Directors of the Company.
     (d) “Change in Control” shall have the meaning set forth in the attached
Exhibit A to this Agreement.
     (e) “Cause” shall mean (i) misappropriation of funds, (ii) habitual
insobriety or substance abuse, (iii) conviction of a crime involving moral
turpitude, or (iv) gross negligence in the performance of duties, which gross
negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the Company. The determination of
Cause shall be made by an affirmative vote of at least two-thirds of the members
of the Board at a duly called meeting of the Board.
     (f) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (g) “Continuation Period” means the [Multiplier]-year period beginning on
the Employee’s Termination Date.
     (h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (i) “Good Reason Termination” shall mean a Termination of Employment
initiated by the Employee upon one or more of the following occurrences:
          (i) any failure of the Company to comply with and satisfy any of the
terms of this Agreement;
          (ii) any significant involuntary reduction of the authority, duties or
responsibilities held by the Employee immediately prior to the Change in
Control;
          (iii) any involuntary removal of the Employee from the employment
grade, compensation level or officer positions which the Employee holds with the
Company or, if the Employee is employed by a Subsidiary or Affiliate, with the
Subsidiary or Affiliate, held by the Employee immediately prior to the Change in
Control, except in connection with promotions to higher office;

2



--------------------------------------------------------------------------------



 



          (iv) any involuntary reduction in the Employee’s target level of
annual and long-term compensation as in effect immediately prior to the Change
in Control;
          (v) any transfer of the Employee, without the Employee’s express
written consent, to a location which is outside the general area in which the
Employee’s principal place of business immediately preceding the Change in
Control may be located at such time by more than 50 miles, other than on a
temporary basis (less than 12 months); and
          (vi) the Employee being required to undertake business travel to an
extent substantially greater than the Employee’s business travel obligations
immediately prior to the Change in Control.
     (j) “Release” shall mean a release of any and all claims against the
Company, its Affiliates, its Subsidiaries and all related parties with respect
to all matters arising out of the Employee’s employment by the Company and its
Affiliates and Subsidiaries, or the termination thereof (other than claims
relating to amounts payable under this Agreement or benefits accrued under any
plan, program or arrangement of the Company or any of its Subsidiaries or
Affiliates) and shall be in the form required by the Company of its terminating
executives immediately prior to the Change in Control.
     (k) “Subsidiary” shall mean any corporation in which the Company, directly
or indirectly, owns at least a 50% interest or an unincorporated entity of which
the Company, directly or indirectly, owns at least 50% of the profits or capital
interests.
     (l) “Termination Date” shall mean the effective date of the Employee’s
Termination of Employment, as specified in the Notice of Termination.
     (m) “Termination of Employment” shall mean the termination of the
Employee’s actual employment relationship with the Company and its Subsidiaries
and Affiliates.
     2. Notice of Termination. Any Termination of Employment upon or following a
Change in Control shall be communicated by a Notice of Termination to the other
party hereto given in accordance with Section 13 hereof. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific provision in this Agreement relied upon, (ii) briefly summarizes
the facts and circumstances deemed to provide a basis for the Employee’s
Termination of Employment under the provision so indicated, and (iii) if the
Termination Date is other than the date of receipt of such notice, specifies the
Termination Date (which date shall not be more than 15 days after the giving of
such notice).
     3. Severance Compensation upon Termination of Employment.
     (a) Subject to the provisions of Section 10 hereof, in the event of the
Employee’s involuntary Termination of Employment by the Company or a Subsidiary
or Affiliate for any reason other than Cause or in the event of a Good Reason
Termination, in either event upon or within two years after a Change in Control,
the Employee, upon the execution of a Release, shall receive the amount
described in subsection (i) or (ii) below, whichever produces the greater
benefit:

3



--------------------------------------------------------------------------------



 



          (i) The Employee shall receive the severance compensation and benefits
(including without limitation paid notice) that the Employee is entitled to
receive under the terms of the Company’s severance plan applicable to the
Employee, which severance compensation and benefits shall be paid in the manner
and according to the terms of this Agreement, or
          (ii) The Employee shall receive the severance compensation and
benefits described in subsection (b) below.
     (b) If subsection (a)(ii) applies, the Employee shall receive the following
amounts in lieu of any severance compensation and benefits under the Company’s
severance plan:
          (i) The Company shall pay to the Employee a lump sum cash payment
equal to [Multiplier] multiplied by the sum of (1) the Employee’s annual base
salary plus (2) the Employee’s annual bonus. The annual base salary for this
purpose shall be the Employee’s annual base salary in effect as of the date of
the Employee’s Termination of Employment. The annual bonus shall be calculated
for this purpose as the greater of (x) the average annual cash bonus paid to the
Employee for the three full fiscal years of the Company preceding the fiscal
year in which the Termination Date occurs or (y) the Employee’s target annual
cash bonus for the fiscal year in which the Termination Date occurs. For
purposes of the preceding sentence, if the Employee has not received an annual
cash bonus for three full fiscal years, the Employee’s average annual cash bonus
shall be determined by dividing the total annual cash bonuses received by the
Employee during the preceding three full fiscal years by the number of full and
fractional years for which the Employee received an annual cash bonus during
such three-year period.
          (ii) During the Continuation Period, the Employee shall continue to be
entitled to participate in the medical and dental, basic life insurance and
supplemental life insurance plans of the Company or Subsidiary or Affiliate (to
the extent such benefits remain in effect for other executives of the Company
from time to time during the Continuation Period) based upon the amount of
benefit provided to the Employee as of the Employee’s Termination of Employment.
The Employee shall be responsible for making required contributions, on an
after-tax basis, at the rate required of all executive employees at the time of
the Participant’s Termination of Employment of thereafter. If it is not possible
to continue any of the foregoing coverages without violation of tax, legal or
insurance requirements, the Company shall pay to the Employee a single lump sum
payment equal to the present value of the cost of such coverage for the
Continuation Period on the first day on which severance compensation is paid
pursuant to subsection (c) below; provided that if payment in a lump sum would
cause taxation under section 409A of the Code, the Company shall pay the cost of
such coverage for each calendar year (or portion thereof) that falls within the
Continuation Period on the first business day during each such calendar year (or
portion thereof) on which payment can be made without causing taxation under
section 409A.
          (iii) The Employee’s benefit under the Company’s executive retirement
plan shall be calculated as if the Employee had continued in employment during
the Continuation Period, earning base salary and bonus at the annual rate
calculated under subsection (i) above.

4



--------------------------------------------------------------------------------



 



          (iv) The Company shall pay to the Employee an amount equal to the
Employee’s target annual cash bonus amount for the Company’s fiscal year in
which the Termination Date occurs, multiplied by the number of months (with a
partial month counting as a full month) elapsed in the fiscal year to the
Termination Date and divided by 12, together with any amounts previously
deferred by the Employee under the Company’s annual bonus plan (with interest
thereon at the rate prescribed by such plan), as well as any amounts due but not
yet paid from the prior year under such plan.
     (c) Except as otherwise required by section 409A of the Code, the amounts
described in subsections (a) and (b) above shall be paid within 30 days after
the end of the revocation period for the Release. The Company shall provide the
Release to the Employee on or before the Termination Date, and the Employee
shall execute the Release during the time period permitted by applicable law. If
payment is required to be delayed for a period of time after the Termination
Date (a “Postponement Period”) pursuant to section 409A of the Code, the
accumulated amounts withheld on account of section 409A of the Code, with
accrued interest as described in Section 5 below, shall be paid in a lump sum
payment within five days after the end of the Postponement Period. If the
Employee dies during such the Postponement Period prior to the payment of
benefits, the amounts withheld on account of section 409A of the Code, with
accrued interest as described in Section 5 below, shall be paid to the personal
representative of the Employee’s estate within 60 days after the date of the
Employee’s death. Payments under this Agreement shall be made by mail to the
last address provided for notices to the Employee pursuant to Section 13 of this
Agreement.
     4. Other Payments.
     Upon any Termination of Employment entitling the Employee to payments under
this Agreement, the Employee shall receive all accrued but unpaid salary and all
benefits accrued and payable under any plans, policies and programs of the
Company and its Subsidiaries or Affiliates, except for benefits payable under
the Company’s severance plan (other than as provided in Section 3(a)(i) of this
Agreement).
     5. Interest; Enforcement.
     (a) If payment of the amounts described in Section 3 or Section 10 is
delayed pursuant to section 409A of the Code, the Company shall pay interest at
the rate described below on the postponed payments from the Employee’s
Termination Date to the date on which such amounts are paid. If the Company
shall fail or refuse to pay any amounts due the Employee under Section 3 or 10
on the applicable due date, the Company shall pay interest at the rate described
below on the unpaid payments from the applicable due date to the date on which
such amounts are paid. Interest shall be credited at an annual rate equal to the
rate announced by Mellon Bank, N.A. (or its successor) as its “prime rate” as of
the Employee’s Termination Date, plus 1%, compounded annually.
     (b) It is the intent of the parties that the Employee not be required to
incur any expenses associated with the enforcement of the Employee’s rights
under this Agreement by arbitration, litigation or other legal action, because
the cost and expense thereof would

5



--------------------------------------------------------------------------------



 



substantially detract from the benefits intended to be extended to the Employee
hereunder. Accordingly, the Company shall pay the Employee on demand the amount
necessary to reimburse the Employee in full for all reasonable expenses
(including all attorneys’ fees and legal expenses) incurred by the Employee in
enforcing any of the obligations of the Company under this Agreement. The
Employee shall notify the Company of the expenses for which the Employee demands
reimbursement within 60 days after the Employee receives an invoice for such
expenses, and the Company shall pay the reimbursement amount within 15 days
after receipt of such notice.
     6. No Mitigation. The Employee shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.
     7. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by the Company, or
any of its Subsidiaries or Affiliates, and for which the Employee may qualify.
     8. No Set-Off. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Employee or others.
     9. Taxation.
     (a) Notwithstanding anything in this Agreement to the contrary, the Company
shall not pay benefits under this Agreement earlier than the earliest date
permitted by section 409A of the Code, or later than the latest date permitted
by section 409A, in order to enable the Executive to avoid taxation under
section 409A of the Code. Compensation that is subject to section 409A of the
Code shall only be paid upon an event permitted by section 409A, and this
Agreement shall be administered consistently with section 409A, to the extent
applicable.
     (b) All payments under this Agreement shall be subject to all requirements
of the law with regard to tax withholding and reporting and filing requirements,
and the Company shall use its best efforts to satisfy promptly all such
requirements.
     10. Gross-Up Payment.
     (a) Except as otherwise provided in subsection (b) below, in the event that
it shall be determined that any payment or distribution in the nature of
compensation (within the meaning of section 280G(b)(2) of the Code) to or for
the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
section 280G of the Code, the Company shall pay to the Employee an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Employee after deduction of any Excise Tax (as defined

6



--------------------------------------------------------------------------------



 



below), and any federal, state and local income tax, employment tax and Excise
Tax imposed upon the Gross-Up Payment, shall be equal to the Payment. The term
“Excise Tax” means the excise tax imposed under section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
For purposes of determining the amount of the Gross-Up Payment, the Employee
shall be deemed to pay federal income tax and employment tax at the highest
marginal rate of federal income and employment taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Employee’s
residence on the Termination Date, net of the maximum reduction in federal
income taxes that may be obtained from the deduction of such state and local
taxes.
     (b) Notwithstanding the foregoing, the Gross-Up Payment described in
subsection (a) shall not be paid to the Employee if the aggregate Parachute
Value (as defined below) of all Payments does not exceed 110% of the Safe Harbor
Amount (as defined below). The “Parachute Value” of a Payment is the present
value as of the date of the Change in Control of the portion of the Payment that
constitutes a “parachute payment” under section 280G(b)(2) of the Code, as
determined by the Accounting Firm (as defined below) in accordance with section
280G(b)(2) of the Code. The “Safe Harbor Amount” is the maximum dollar amount of
payments in the nature of compensation that are contingent on a change in
control (as described in section 280G of the Code) and that may be paid or
distributed to the Employee without imposition of the Excise Tax.
     (c) In the event that the Company does not pay a Gross-Up Payment as a
result of subsection (b), the aggregate present value of the Payments under the
Agreement shall be reduced (but not below zero) to the Reduced Amount. The
“Reduced Amount” shall be an amount expressed in present value which maximizes
the aggregate present value of Payments under this Agreement without causing any
Payment under this Agreement to be subject to the Excise Tax, determined in
accordance with section 280G(d)(4) of the Code. Unless the Employee shall have
elected another method of reduction by written notice to the Company prior to
the Change in Control, the Company shall reduce the Payments under this
Agreement by first reducing Payments that are not payable in cash and then by
reducing cash Payments. Only amounts payable under this Agreement (including
without limitation amounts described in Section 3(a)(i) above) shall be reduced
pursuant to this subsection (c).
     (d) All determinations to be made under this Section 10 shall be made by an
independent registered public accounting firm selected by the Company
immediately prior to the Change in Control (the “Accounting Firm”), which shall
provide its determinations and any supporting calculations both to the Company
and the Employee within 10 days of the Change in Control. Any such determination
by the Accounting Firm shall be binding upon the Company and the Employee.
     (e) The Company shall pay the applicable Gross-Up Payment as and when the
Excise Tax is incurred on a Payment. The Gross-Up Payment shall be paid in
accordance with section 409A of the Code, to the extent applicable. If required
in order to comply with section 409A of the Code, (i) the Gross-Up Payment
attributable to Payments other than severance compensation and benefits
described in section 3 shall be paid in a lump sum payment upon the closing of
the Change in Control, and (ii) the Gross-Up Payment attributable to severance
compensation and

7



--------------------------------------------------------------------------------



 



benefits shall be paid in a lump sum payment on the first day on which severance
compensation is paid pursuant to Section 3. If the amount of a Gross-Up Payment
cannot be fully determined by the date on which the applicable portion of the
Payment becomes subject to the Excise Tax (“Payment Date”), the Company shall
pay to the Employee by the Payment Date an estimate of such Gross-Up Payment, as
determined by the Accounting Firm, and the Company shall pay to the Employee the
remainder of such Gross-Up Payment (if any) as soon as the amount can be
determined, but in no event later than 20 days after the Payment Date. If for
any reason the Gross-Up Payment is subject to interest or additional tax amounts
described in section 409A(a)(1)(B) or section 409A(b)(4) of the Code
(“Section 409A penalties”), the amount of the Gross-Up Payment shall be
determined by taking into account any amount necessary to pay the Section 409A
penalties.
     (f) In the event that upon any audit by the Internal Revenue Service, or by
a state or local taxing authority, of the Payment or Gross-Up Payment, a change
is finally determined to be required in the amount of taxes paid by the
Employee, appropriate adjustments shall be made under this Agreement such that
the net amount which is payable to the Employee after taking into account the
provisions of section 280G, section 4999 and section 409A of the Code shall
reflect the intent of the parties as expressed in subsections (a), (b), (c) and
(e) above, in the manner determined by the Accounting Firm.
     (g) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section shall be borne solely by the Company.
The Company agrees to indemnify and hold harmless the Accounting Firm of and
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section, except for claims, damages or expenses
resulting from the gross negligence or willful misconduct of the Accounting
Firm.
     11. Term of Agreement. The term of this Agreement shall be for three years
from the date hereof and shall be automatically renewed for successive one-year
periods unless the Company notifies the Employee in writing that this Agreement
will not be renewed at least 60 days prior to the end of the then current term;
provided, however, that (i) if a Change in Control occurs during the term of
this Agreement, this Agreement shall remain in effect for two years following
such Change in Control or until all of the obligations of the parties hereunder
are satisfied or have expired, if later, and (ii) this Agreement shall terminate
if the Employee’s employment with the Company terminates for any reason before a
Change in Control (regardless of whether the Employee is thereafter employed by
a Subsidiary or Affiliate of the Company).
     12. Successor Company. The Company shall require any successor or
successors (whether direct or indirect, by purchase, merger or otherwise) to all
or substantially all of the business or assets of the Company, by agreement in
form and substance satisfactory to the Employee, to acknowledge expressly that
this Agreement is binding upon and enforceable against the Company in accordance
with the terms hereof, and to become jointly and severally obligated with the
Company to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession or successions
had taken place. Failure of the Company to notify the Employee in writing as to
such successorship, to provide the Employee the opportunity to review and agree
to the successor’s assumption of

8



--------------------------------------------------------------------------------



 



this Agreement or to obtain such agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement. As used in this Agreement,
the Company shall mean the Company as defined above and any such successor or
successors to its business or assets, jointly and severally.
     13. Notice. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be delivered personally or mailed by registered or certified mail,
return receipt requested, or by overnight express courier service, as follows:
          If to the Company, to:
460 North Gulph Road
King of Prussia, PA 19406
Attention: Corporate Secretary
          If to the Employee, to the most recent address provided by the
Employee to the Company or a Subsidiary or Affiliate for payroll purposes,
or to such other address as the Company or the Employee, as the case may be,
shall designate by notice to the other party hereto in the manner specified in
this Section; provided, however, that if no such notice is given by the Company
following a Change in Control, notice at the last address of the Company or any
successor pursuant to Section 12 shall be deemed sufficient for the purposes
hereof. Any such notice shall be deemed delivered and effective when received in
the case of personal delivery, five days after deposit, postage prepaid, with
the U.S. Postal Service in the case of registered or certified mail, or on the
next business day in the case of overnight express courier service.
     14. Governing Law. This Agreement shall be governed by and interpreted
under the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.
     15. Contents of Agreement; Amendment. This Agreement supersedes all prior
agreements with respect to the subject matter hereof (including without
limitation any Change in Control Agreement in effect between the Company or a
Subsidiary or Affiliate and the Employee) and sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof. This Agreement cannot be amended except pursuant to approval by the
Board and a written amendment executed by the Employee and the Chair of the
Compensation and Management Development Committee of the Board. The provisions
of this Agreement may require a variance from the terms and conditions of
certain compensation or bonus plans under circumstances where such plans would
not provide for payment thereof in order to obtain the maximum benefits for the
Employee. It is the specific intention of the parties that the provisions of
this Agreement shall supersede any provisions to the contrary in such plans, and
such plans shall be deemed to have been amended to correspond with this
Agreement without further action by the Company or the Board.

9



--------------------------------------------------------------------------------



 



     16. No Right to Continued Employment. Nothing in this Agreement shall be
construed as giving the Employee any right to be retained in the employ of the
Company or a Subsidiary or Affiliate.
     17. Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of the Employee and the
Company hereunder shall not be assignable in whole or in part.
     18. Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.
     19. Remedies Cumulative; No Waiver. No right conferred upon the Employee by
this Agreement is intended to be exclusive of any other right or remedy, and
each and every such right or remedy shall be cumulative and shall be in addition
to any other right or remedy given hereunder or now or hereafter existing at law
or in equity. No delay or omission by the Employee in exercising any right,
remedy or power hereunder or existing at law or in equity shall be construed as
a waiver thereof.
     20. Miscellaneous. All section headings are for convenience only. This
Agreement may be executed in several counterparts, each of which is an original.
It shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for any of the other counterparts.
     21. Arbitration. In the event of any dispute under the provisions of this
Agreement other than a dispute in which the sole relief sought is an equitable
remedy such as an injunction, the parties shall be required to have the dispute,
controversy or claim settled by arbitration in Montgomery County, Pennsylvania,
in accordance with the commercial arbitration rules then in effect of the
American Arbitration Association, before one arbitrator who shall be an
executive officer or former executive officer of a publicly traded corporation,
selected by the parties. Any award entered by the arbitrator shall be final,
binding and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrator shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. The Company shall be responsible
for all of the fees of the American Arbitration Association and the arbitrator
and any expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses).

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above. By executing this
Agreement, the undersigned acknowledge that this Agreement replaces and
supersedes any prior Change in Control Agreement or understanding regarding the
matters described herein.

                      [Company]
 
           
ATTEST:
           
 
           
 
      By:    
 
           
 
                    Title:
 
             
 
                      Witness       Employee

11



--------------------------------------------------------------------------------



 



EXHIBIT A
AMERIGAS PROPANE, INC.
CHANGE IN CONTROL
For purposes of this Agreement, “Change in Control” shall mean:
     (i) Any Person (except the Employee, his Affiliates and Associates, UGI
Corporation (“UGI”), any Subsidiary of UGI, any employee benefit plan of UGI or
of any Subsidiary of UGI, or any Person or entity organized, appointed or
established by UGI or any Subsidiary of UGI for or pursuant to the terms of any
such employee benefit plan), together with all Affiliates and Associates of such
Person, becomes the Beneficial Owner in the aggregate of 20% or more of either
(i) the then outstanding shares of common stock of UGI (the “Outstanding UGI
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of UGI entitled to vote generally in the election of directors (the
“UGI Voting Securities”); or
     (ii) Individuals who, as of the beginning of any 24-month period,
constitute the UGI Board of Directors (the “Incumbent UGI Board”) cease for any
reason to constitute at least a majority of the Incumbent UGI Board, provided
that any individual becoming a director of UGI subsequent to the beginning of
such period whose election or nomination for election by the UGI stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent UGI Board shall be considered as though such individual were a
member of the Incumbent UGI Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of UGI; or
     (iii) Consummation by UGI of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of the Outstanding UGI Common Stock and UGI Voting Securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding UGI Common Stock and UGI Voting Securities, as the case may be; or
     (iv) (A) Consummation of a complete liquidation or dissolution of UGI or
(B) sale or other disposition of all or substantially all of the assets of UGI
other than to a corporation with respect to which, following such sale or
disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Outstanding UGI Common Stock and UGI Voting Securities immediately prior to such
sale or disposition in substantially the same proportion as their ownership of
the Outstanding UGI Common Stock and UGI Voting Securities, as the case may be,
immediately prior to such sale or disposition; or

1



--------------------------------------------------------------------------------



 



     (v) Consummation by the Company, AmeriGas Partners, L.P. (the “Public
Partnership”) or AmeriGas Propane, L.P. (the “Operating Partnership”) of a
reorganization, merger or consolidation (a “Propane Business Combination”), in
each case, with respect to which all or substantially all of the individuals and
entities who were the respective Beneficial Owners of the Company’s voting
securities or of the outstanding units of the Public Partnership (“Outstanding
Units”) immediately prior to such Propane Business Combination do not, following
such Propane Business Combination, Beneficially Own, directly or indirectly,
(a) if the entity resulting from such Propane Business Combination is a
corporation, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of such corporation in substantially the same proportion as their
ownership immediately prior to such Combination of the Company’s voting
securities or the Outstanding Units, as the case may be, or, (b) if the entity
resulting from such Propane Business Combination is a partnership, more than
fifty percent (50%) of the then outstanding common units of such partnership in
substantially the same proportion as their ownership immediately prior to such
Propane Business Combination of the Company’s voting securities or the
Outstanding Units, as the case may be; or
     (vi) (A) Consummation of a complete liquidation or dissolution of the
Company, the Public Partnership or the Operating Partnership or (B) sale or
other disposition of all or substantially all of the assets of the Company, the
Public Partnership or the Operating Partnership other than to an entity with
respect to which, following such sale or disposition (I) if such entity is a
corporation, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Company’s voting securities or of the Outstanding Units, as the case may be,
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of the Company’s voting securities or of the
Outstanding Units, as the case may be, immediately prior to such sale or
disposition, or (II) if such entity is a partnership, more than 50% of the then
outstanding common units is then owned beneficially, directly or indirectly, by
all or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Company’s voting securities or of the Outstanding
Units, as the case may be, immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Company’s voting
securities or of the Outstanding Units immediately prior to such sale or
disposition; or
     (vii) UGI and its Subsidiaries fail to own more than 50% of the then
outstanding general partnership interests of the Public Partnership or the
Operating Partnership; or
     (viii) UGI and its Subsidiaries fail to own more than 50% of the then
outstanding shares of common stock of the Company or more than 50% of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; or
     (ix) The Company is removed as the general partner of the Public
Partnership by vote of the limited partners of the Public Partnership, or is
removed as the general partner of the Public Partnership or the Operating
Partnership as a result of judicial or administrative proceedings involving the
Company, the Public Partnership or the Operating Partnership.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
AMERIGAS PROPANE, INC
CHANGE IN CONTROL
MULTIPLIERS

              Name   Title   Multiplier  
Eugene V. N. Bissell
  President & Chief Executive Officer     3    
Jerry E. Sheridan
  Vice President — Finance &     2  
 
  Chief Financial Officer          
William D. Katz
  Vice President — Human Resources     2    

1